Citation Nr: 1723394	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-21 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following surgeries due to degenerative disc disease of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to special monthly compensation (SMC) due to the need for aid and attendance and/or housebound.



REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to January 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in December 2016.  The record was held open for the submission of additional evidence.  In January 2017, the Veteran submitted additional evidence and waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the SMC issue.  The remaining issues are addressed in the remand section following the decision.  


FINDING OF FACT

At the December 2016 Board hearing, the Veteran's representative requested withdrawal of the appeal of the issue of entitlement to SM due to the need for aid and attendance and/or housebound.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to SMC due to the need for aid and attendance and/or housebound have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the December 2016 Board hearing, prior to promulgation of a Board decision in the appeal, the Veteran's representative indicated that the Veteran wishes to withdraw her appeal of the issue of entitlement to SMC due to the need for aid and attendance and/or housebound.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).


ORDER

The appeal of the issue of entitlement to SMC due to the need for aid and attendance and/or housebound is dismissed.



REMAND

The Veteran was last afforded a VA examination in regard to her service-connected lumbar spine disability in April 2012.  Subsequently, the Veteran submitted a statement in August 2013 in which she stated that she had undergone surgeries related to her back disability since the April 2012 VA examination.  In addition, the Veteran indicated during the December 2016 Board hearing that her back condition had worsened since her last VA lumbar spine examination.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of her back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Turning to the Veteran's claim for entitlement to temporary total ratings, she claimed in an August 2013 statement that she was on convalescence through November 2009 due to spinal fusion surgery in August 2009.  The Veteran further reported being on convalescence in December 2009 and January 2010 as a result of breast reduction surgery performed due to her service-connected lumbar spine disability.  In addition, the Veteran reported being put on convalescence for a month in 2012 following surgical implantation of a spinal cord stimulator (SCS) to treat her lumbar spine disability.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. §§ 4.30(a)(1), (2), or (3), effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.

The United States Court of Appeals for Veterans Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998).

In regard to the Veteran's spinal fusion surgery, the RO granted her a temporary total rating from the date of the surgery through November 1, 2009.  VA treatment records associated with the file in January 2010 contain a treatment record from October 2009, eight weeks after her spinal fusion surgery, in which she reported experiencing severe back pain.  However, there are no treatment records for the Veteran in November 2009.  These records also show that the Veteran requested breast reduction surgery in December 2009 and that the treating physician noted a history of back pain secondary to enlarged breasts.  In addition, VA treatment records show that in June 2012 the Veteran had an SCS implanted to treat back pain.  The Veteran's treatment records do not contain contemporaneous reports as to whether convalescence was required following the December 2009 or June 2012 surgeries.

Given the foregoing, on remand, a VA opinion should be obtained in regard to when the Veteran's needed period of convalescence ended after the August 2009 spinal fusion surgery.  In addition, an opinion is needed as to whether the December 2009 and June 2012 surgeries were due to her service-connected degenerative disc disease of the lumbar spine and, if so, whether the Veteran had needed periods of convalescence lasting one month or longer following those surgeries.

Lastly, the Veteran's claim for TDIU is intertwined with the lumbar spine rating claim on appeal.  Accordingly, the Board will also remand this claim.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected lumbar spine disability.  The entire claims file should be reviewed by the examiner.  The examiner should then address the following issues:

a.  Report all signs and symptoms necessary for rating the Veteran's lumbar spine disability.  The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  Report all signs and symptoms necessary for rating the Veteran's left and right lower extremity radiculopathy associated with her lumbar spine disability.

c.  Detail all current functional impairment from the Veteran's back disability, to include any impact on occupational functioning.

d.  State when the Veteran's need for convalescence ended following the August 2009 surgery.  That is, when did the Veteran regain or return toward a normal or a healthy state?

e.  State whether or not the Veteran's December 2009 breast reduction surgery was performed due to her service-connected lumbar spine disability.  If it was performed due to this disability, state when the Veteran's need for convalescence, if any, ended following the December 2009 surgery.  That is, when did the Veteran regain or return toward a normal or a healthy state?

f.  State whether or not the Veteran's June 2012 surgery to implant an SCS was performed due to her service-connected lumbar spine disability.  If it was performed due to this disability, state when the Veteran's need for convalescence, if any, ended following the June 2012 surgery.  That is, when did the Veteran regain or return toward a normal or a healthy state?

The examination report should include a complete rationale for all opinions expressed.

2.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal, to include consideration of the additional evidence obtained since the claims were last adjudicated.  Specific consideration must be given to all evidence received since the June 2013 statement of the case.  If a benefit sought is not granted, issue the Veteran and her representative a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


